Citation Nr: 9919843	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  92-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for subdural hematoma and 
porencephaly of the right frontal lobe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1983 to 
November 1986.  Service from November 1986 to July 1988 is 
not valid for VA purposes.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for subdural hematoma and porencephaly of 
the right frontal lobe.  The Board remanded this claim in 
April 1993 and again in June 1997.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The record reflects that the appellant failed to report for 
VA examinations scheduled in May 1998 and June 1998; there is 
no evidence of record of "good cause" which would excuse 
the failure to report for these examinations.


CONCLUSION OF LAW

The claim for service connection for subdural hematoma and 
porencephaly of the right frontal lobe is denied due to 
failure to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.  (Emphasis added.)

The RO denied service connection for subdural hematoma and 
porencephaly of the right frontal lobe in a May 1991 rating 
decision.  This claim was remanded by the Board in April 1993 
and June 1997.  In the June 1997 remand, the Board determined 
that the appellant should undergo a VA examination.  
Following the Board's remand, the RO wrote a letter to the 
appellant, dated February 1998, which informed the appellant 
that it was ordering a VA examination and that the appellant 
would be notified of the date, time, and place of the 
examination.  The RO stated, "If you are unable to keep the 
appointment, contact the medical facility who has scheduled 
the appointment. . . .  Failure to report for this 
examination may cause us to continue our prior denial and 
forward your appeal to the Board of Veterans' Appeals."  

The record reflects that the appellant failed to report for 
VA examinations that were scheduled in May 1998 and June 
1998.  Additionally, in an August 1998 supplemental statement 
of the case, the RO informed the appellant of his failure to 
appear for VA examinations scheduled in May 1998 and June 
1998.  The appellant has not submitted evidence of "good 
cause."

If the appellant chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  What is clear is that VA has taken concerted 
efforts to assist the appellant in the development and 
adjudication of his claim.  When the appellant failed to show 
for the May 1998 VA examination, it rescheduled another 
examination in June 1998.  Further action without response or 
assistance from the appellant constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

The appellant's claim for service connection for subdural 
hematoma and porencephaly of the right frontal lobe is not 
"an original compensation claim," which would allow the 
claim to be decided based upon the evidence of record when 
the appellant fails to show for an examination.  38 C.F.R. 
§ 3.655(b) (emphasis added).  The appellant's "original 
compensation claim" was the VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was submitted 
in July 1988.  The claim for service connection for subdural 
hematoma and porencephaly of the right frontal lobe falls 
under "any other original claim," and is accordingly denied 
pursuant to 38 C.F.R. § 3.655(b).  


ORDER

Service connection for subdural hematoma and porencephaly of 
the right frontal lobe is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

